Gardner, P. J.
Counsel for the claimant point out that the award must be supported by the findings of fact and must have some substantial evidence for its support. True. Our attention is called to Maryland Casualty Co. v. Wheeler, 43 Ga. App. 382 (159 S. E. 139); Whitfield v. American Mutual Liability Ins. Co., 44 Ga. App. 478 (162 S. E. 297); Ware v. Swift & Company, 59 Ga. App. 836 (2 S. E. 2d 128); Bituminous Casualty Company v. Wilbanks, 64 Ga. App. 232 (12 S. E. 2d 479); Lumbermen’s Mutual Casualty Company v. Cook, 69 Ga. App. 131 (25 S. E. 2d 67), and Utica Mutual Insurance Company v. Pioda, 90 Ga. App. 593 (1) (83 S. E. 2d 627). These cases are not applicable to the facts in the. instant case and are not cause for reversal. We are constrained to hold that there is some evidence to support the findings of fact and award of the board although adverse to the claimant, and we have many times held that in the absence of fraud this court is without authority to disturb the findings of fact and award under such circumstances. This works both ways, *466in favor of the claimant in some instances, and in the present instance it is in favor of the insurance carrier. It is our opinion that there is some evidence to support the findings of fact and award of the State Board of Workmen’s Compensation, and that there is no fraud indicated in the record and we, therefore, decline to reverse the case under the circumstances.

Judgment affifmed.


Townsend and Carlisle, JJ., concur.